Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Group II (claims 11-19) in the reply filed on 11/21/2022 is acknowledged.  The traversal is on the grounds that all three Groups I, II and III are linked together by reciting common technical features, which are present in the dependent claims of these Groups. This is not found persuasive because restrictions are made on the basis on what is claimed on the independent claims of each Group. In the instant case, when looking at independent claims 1, 11 and 20 alone, these claims recite limitations that are exclusive to each group, as stated in the Requirement for Restriction dated 09/19/2022. Regardless of what their dependent claims disclose, these claims are restrictable amongst each other, thus rendering the restriction valid.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 and 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/21/2022.
Furthermore, Applicant’s election without traverse of Species A (Figs 1-5) in the reply filed on 11/21/2022 is acknowledged.
Examiner will hereafter examine claims 11-19, which relate to Figs 1-5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (U.S. 4,072,397).
Regarding claim 11, Ross teaches a showerhead (defined by 10 and 26; the showerhead configured to provide a mirror, which also works as a deflector, as disclosed in col 9, line 66 to col 10, line 3) comprising: 
a base (11); 
a water inlet (defined where base 11 connects to water delivery conduit 15) supported by the base (as seen in Fig 1); 
a water outlet (defined by spray member 14) supported by the base (as seen in Fig 1) and in fluid communication with the water inlet (14 sprays water that came from the inlet); 
a deflector (panel 26) in spaced relation to the water outlet (26 is space apart from 14, as seen in Fig 1); and 
wherein the deflector includes a water contact surface facing the water outlet (when deflector 26 is in its deployed position, as seen in Fig 2, the surface 30 of deflector 26 acts as a water contact surface), the water contact surface (30) is concave in a vertical direction (when the deflector 26 is in its deployed position, a concave portion of the water contact surface, which is defined at the intersection of surface 30 and arm 28, is directed in a vertical position; in other words, the concave surface defined at the intersection of 30 and 28, is vertical when the deflector is in its deployed position).  
Regarding claim 12, Ross teaches the showerhead of claim 11, wherein the water contact surface is concave in a lateral direction (the concave surface defined at the intersection of 30 and 28, is lateral when the deflector is not in its deployed position, as seen in Fig 1).
Regarding claim 13, Ross teaches the showerhead of claim 11, further comprising: a first support arm (27) coupled to the base and the deflector (as seen in Fig 1, arm 27 connects the base 11 to the deflector 26); a second support arm (28) coupled to the base and the deflector (as seen in Fig 1, arm 28 connects the base 11 to the deflector 26), the second support arm in laterally spaced relation to the first support arm (27 and 28 are spaced apart, see Fig 1); and a vertically extending opening defined axially between the base and the deflector, and laterally between the first support arm and the second support arm (when the deflector 26 is in its deployed position, as seen in Fig 2, a vertically extending opening or space is defined in between the base 11 and the deflector 26, and in between the first and second support arms 27 and 28; such an opening is also better seen Fig 14).  
Regarding claim 14, Ross teaches the showerhead of claim 11, wherein the deflector includes an upper shield extending axially in a rearward direction toward the water outlet (as seen in Fig 3, deflector 36 includes flared portions 38 and 39, wherein flare portion 39 is configured as an upper shield extending axially in a rearward direction, i.e. towards the outlet). Note: col 9, lines 14-22 discloses that the illustrated embodiments are for illustration purposes only, and that elements are interchangeable throughout the different embodiments. Therefore, it is within the scope of Ross that the deflector 26 of Fig 1 can include the flared portions 38 and 39 of deflector 36 of Fig 3, thus reading on claim language.  
Regarding claim 15, Ross teaches the showerhead of claim 11, further comprising a housing (housing of base 11) defining a water chamber (chamber defined inside of base 11) supported by the base, and a faceplate (spray member 14 is configured as a faceplate, see Fig 1) coupled to the housing and including a plurality of water outlet openings (spray member 14 includes a plurality of water outlet openings, as seen in Fig 1).  
Regarding claim 17, Ross teaches the showerhead of claim 11, wherein water discharged from the water outlet is configured to extend axially through the opening (water leaving the outlet through spray member 24 moves in the direction of axis A, which is interpreted to be an axial direction of Fig 1) and impact the deflector to form a sheet-like layer of water (the deflector is disclosed as a sheet of metal throughout the spec, therefore, this is deemed capable of producing a sheet-like layer of water depending on the pressure and flow rate of the water that is leaving the outlet; i.e. with low enough pressure, the sheet-like deflector will produce a sheet-like water later as the water impacts the deflector).  
Regarding claim 19, Ross teaches the showerhead of claim 11, wherein the water inlet includes a coupler (defined by swivel joint 17) to fluidly couple with a shower arm (arm 15, as seen in Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (U.S. 4,072,397) in view of Lan et al (U.S. 10,132,423).
Regarding claim 16, Ross teaches the showerhead of claim 15. However, Ross does not teach the showerhead further comprising a diverter valve configured to select water between the water outlet and the water outlet openings.  
Lan teaches a showerhead unit comprising a diverter valve (switching valve 4) configured to select water between a water outlet (71) and the water outlet openings (213) (as disclosed in the abstract and throughout the specification, the valve 4 is in charge of switching flow of water to selective outlets such as outlet 71 and water outlet openings 213).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross to incorporate the teachings of Lan to provide a switch valve and selectively distinct outlets in order to provide variety to the spray patterns produced by the showerhead, as this would add versatility and use to the showerhead of Ross. 
Regarding claim 18, Ross teaches the showerhead of claim 11. However, Ross does not teach the showerhead wherein the water outlet includes a conical shaped discharge nozzle and a stream straightener in fluid communication with the discharge nozzle.  
Lan teaches a showerhead unit comprising a water outlet (7) includes a conical shaped discharge nozzle (nozzle 71 of conical shape, as seen in Fig 3 and 13 and disclosed in col 6, line 25) and a stream straightener (shown below) in fluid communication with the discharge nozzle (as seen below). 

    PNG
    media_image1.png
    390
    732
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross to incorporate the teachings of Lan to provide the outlet as a conically shaped nozzle in communication with a stream straightener in order to provide a water stream that is effectively enlarged (as disclosed in col 6, lines 19-34 of Lan), which would provide the showerhead of Ross with greater water coverage.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN C BARRERA/
Examiner, Art Unit 3752
/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752